DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 August 2022 has been entered.

Status of Claims
Claims 1-3 and 5-16 of US Application No. 16/799,882 are currently pending and have been examined. Applicant amended claims 1-3, 7, and 14. Applicant canceled claim 4.

Response to Arguments
The previous rejection of claim 14 under 35 USC § 101 is withdrawn in consideration of amended claim 14.

The previous rejections of claims 1-3 and 5-16 under 35 USC § 102 or 103 are withdrawn in consideration of amended independent claim 1. However, new rejections under § 102 and 103 are set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “knowledge data for one or more second vehicles that includes data characterizing an executed driving maneuver by the one or more second vehicles with respect to the first vehicle”. This knowledge data is related to one or more second vehicles, not the claimed first vehicle. The claim subsequently recites “providing the knowledge data comprised of at least the vehicle parameters, the executed driving maneuver, and/or an evaluation variable to a driving maneuver planning module of the one or more second vehicles”. The vehicle parameters of this second recitation of knowledge data are already claimed in relation to the first vehicle (e.g., “receiving vehicle parameters generated by a vehicle parameter acquisition module of a first vehicle”), but the knowledge data initially defined as being in relation to one or more second vehicles. Similarly, the executed driving maneuver of this second recitation of knowledge data are already claimed in relation to the first vehicle (e.g., “controlling via the motion planning module the first vehicle to execute a driving maneuver corresponding to the at least one possible driving maneuver with respect to the one or more second vehicles”). The first recitation of knowledge data is data in relation to the one or more second vehicles, while the second recitation of knowledge data is data in relation to the first vehicle. Use of the same term to describe different data makes the claim indefinite. Examiner suggests amending the claim to differentiate the knowledge data by using terms such as – first knowledge data – and –second knowledge data –. For this action, Examiner interprets the first recitation of knowledge data as first knowledge data and the second recitation as second knowledge data.
Further, the limitation “providing the knowledge data comprised of at least the vehicle parameters, the executed driving maneuver, and/or an evaluation variable to a driving maneuver planning module of the one or more second vehicles” is unclear as to which executed driving maneuver is part of the knowledge data (i.e., interpreted as second knowledge data). The executed driving maneuver could be the executed driving maneuver by the one or more second vehicles (line 8) or the driving maneuver executed by the motion planning module of the first vehicle (lines 16-18). For this action, Examiner interprets the executed driving maneuver as the driving maneuver of the first vehicle.
Finally, the claim recites “providing the knowledge data comprised of at least the vehicle parameters, the executed driving maneuver, and/or an evaluation variable to a driving maneuver planning module of the one or more second vehicles”, but an evaluation variable has previously been recited in lines 6 and 14. It is not clear if this recitation of an evaluation variable is a new evaluation variable or the same evaluation variable previously recited in the claim. Therefore, the claim is indefinite. For this action, Examiner interprets this recitation of an evaluation variable to be different than the evaluation variable previously recited in the claim.
Claims  2-3 and 5-16 are also indefinite because they depend from claim 1.
Claim 16 recites “the server determines the decision-making submodule of the at least one other vehicle”. It is not clear how a server can determine a decision-making submodule of the at least one other vehicle. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-10, and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kazemi et al. (US 2018/0292830 A1, “Kazemi”).

	Regarding claim 1, Kazemi discloses automatic tuning of autonomous vehicle cost functions based on human driving data and teaches:
receiving vehicle parameters generated by a vehicle parameter acquisition module of a first vehicle (vehicle computing system 1102 receives sensor data form sensors 101 – see at least Fig. 1 and ¶ [0069]; sensors 101 can include LiDAR, RADAR, cameras, and/or other sensors – see at least ¶ [0072]; sensors 101 can include a positioning systems to determine a current location of a vehicle 10 – see at least ¶ [0076]); 
determining at least one possible driving maneuver via a driving maneuver planning module (motion planning system 105 of computing system 102 determines a motion plan for autonomous vehicle 10– see at least Fig. 2 and ¶ [0082]) based on the vehicle parameters received (perception system 103 can determine state data of one or more objects proximate the vehicle based on data received form sensors 101 – see at least Fig. 1 and ¶ [0079]; motion plan is based on predicted locations and/or state data for objects – see at least ¶ [0082]; alternatively, tuned gains for cost functions may be determined based on current location of the vehicle – see at least ¶ [0151]), an evaluation variable (candidate motion plans are determined based on cost functions – see at least ¶ [0083]), and knowledge data for one or more second vehicles that includes data characterizing an executed driving maneuver by the one or more second vehicles with respect to the first vehicle (motion plan is based on predicted locations and/or state data for objects – see at least ¶ [0082]; state data includes an estimate of the object’s current location, speed, acceleration, heading, orientation, size/footprint, class, and/or other state information – see at least ¶ [0027]; i.e., current position, speed, acceleration, heading, and orientation characterize an executed driving maneuver that resulted in the current position, speed, acceleration, heading, and/or orientation), the at least one possible driving maneuver being determined by means of at least one decision-making submodule of the driving maneuver planning module (motion planning system 105 of computing system 102 – see at least Fig. 1); 
providing the at least one possible driving maneuver to a motion planning module of the first vehicle (motion planning system 105 provides an optimal motion plan to a vehicle controller 106 that controls vehicle controls 107 to execute the optimal motion plan – see at least Fig. 1 and ¶ [0089]); 
generating the evaluation variable via the driving maneuver planning module based on at least one previously executed driving maneuver by the first vehicle (automatic tuner 420 can automatically tune one or more gains of one or more cost functions 304 based on a difference between humanly-executed motion plans – see at least Fig. 5 and ¶ [0109]-[0110]; i.e., evaluation variable = tuned cost function); 
controlling via the motion planning module the first vehicle to execute a driving maneuver corresponding to the at least one possible driving maneuver with respect to the one or more second vehicles (motion planning system 105 provides an optimal motion plan to a vehicle controller 106 that controls vehicle controls 107 to execute the optimal motion plan – see at least Fig. 1 and ¶ [0089]); and 
providing the knowledge data comprised of at least the vehicle parameters (perception system 103 of a second vehicle equipped with vehicle computing system 102 can determine state data of one or more objects proximate the second vehicle based on data received form sensors 101 – see at least Fig. 1 and ¶ [0079]; state data includes an estimate of the object’s current location, speed, acceleration, heading, orientation, size/footprint, class, and/or other state information – see at least ¶ [0027]; NOTE: vehicle parameters include position data – see Applicant’s specification at page 12), the executed driving maneuver (perception system 103 of a second vehicle equipped with vehicle computing system 102 can determine state data of one or more objects proximate the vehicle based on data received form sensors 101 – see at least Fig. 1 and ¶ [0079]; state data includes an estimate of the object’s current location, speed, acceleration, heading, orientation, size/footprint, class, and/or other state information – see at least ¶ [0027]; current location, speed, heading, acceleration, and orientation are data related to an executed driving maneuver), and/or an evaluation variable to a driving maneuver planning module of the one or more second vehicles to allow a decision-making submodule of the one or more second vehicles to adapt and execute a driving a maneuver of the one or more second vehicles in response to the executed driving maneuver of the first vehicle (motion planning system 105 of computing system 102 determines a motion plan for autonomous vehicle 10 based on state data of objects near the vehicle – see at least Fig. 2 and ¶ [0082]).  

Regarding claim 2, Kazemi further teaches:
wherein the driving maneuver to be executed is selected from a plurality of possible drivingU.S Serial No.: 16/799,882Page 3 maneuvers determined by the driving maneuver planning module based on the vehicle parameters, the evaluation variable, and the knowledge data (optimization planner can search over a motion planning space and identify a motion plan that optimizes total cost provided by the cost functions – see at least ¶ [0033]; one or more candidate motion plans – see at least ¶ [0083]).  

Regarding claim 3, Kazemi further teaches:
wherein the evaluation variable is determined by the motion planning module on the basis of a previously executed driving maneuver and/or vehicle parameters during the execution of the previously executed driving maneuver (automatic tuner 420 can automatically tune one or more gains of one or more cost functions 304 based on a difference between humanly-executed motion plans – see at least Fig. 5 and ¶ [0109]-[0110]; i.e., evaluation variable = tuned cost function), wherein the evaluation variable comprises data characterizing a smallest distance to the one or more second vehicles that are adjacent to the first vehicle, a highest lateral acceleration of the first vehicle during the previously executed driving maneuver, a highest longitudinal acceleration and/or a cost value of the previously executed driving maneuver (automatic tuner 420 can automatically tune one or more gains of one or more cost functions 304 based on a difference between humanly-executed motion plans – see at least Fig. 5 and ¶ [0109]-[0110]; i.e., evaluation variable = tuned cost function).  

Regarding claim 5, Kazemi further teaches:
wherein the at least one decision-making submodule determines the at least one possible driving maneuver based on a cost function (candidate motion plans are determined based on cost functions – see at least ¶ [0083]), a decision tree, a vehicle-following model comprising a distance-dependent vehicle-following model and/or a psychophysical vehicle-following model according to Wiedemann, and/or a state machine.  

Regarding claim 6, Kazemi further teaches:
wherein at least one of the at least one decision-making submodules enhances the at least one possible driving maneuver by means of a machine learning decision process comprising an enhanced machine learning decision process (automatic tuner 420 enables imitation learning – see at least ¶ [0110], [0121]).  

Regarding claim 8, Kazemi further teaches:
wherein the evaluation variable is used to train a machine learning decision process of the at least one decision-making submodule (automatic tuning of costs is used to perform imitation training – see at least ¶ [0117]).  

Regarding claim 9, Kazemi further teaches:
wherein a plurality of decision-making submodules is provided (autonomous vehicle 10 can be a ground-based autonomous vehicle, e.g., car, truck, bus, etc. – see at least ¶ [0068]; i.e., multiple autonomous vehicles may include the computing system, and each computing system includes motion planning system 105 – see at least Fig. 1), each of which determines at least one possible driving maneuver (motion planning system 105 of computing system 102 determines a motion plan for autonomous vehicle 10– see at least Fig. 2 and ¶ [0082]; one or more candidate motion plans – see at least ¶ [0083]), wherein a decision maker selects the driving maneuver from the determined possible driving maneuvers (the optimal candidate motion plan can be selected and executed – see at least ¶ [0032]), which is transmitted to the motion planning module (motion planning system 105 provides an optimal motion plan to a vehicle controller 106 that controls vehicle controls 107 to execute the optimal motion plan – see at least Fig. 1 and ¶ [0089]).  

Regarding claim 10, Kazemi further teaches:
wherein a selection module selects the driving maneuver to be executed on the basis of weighting of a credibility of the corresponding decision-making submodule (a plurality of sets of tuned gains that respectively correspond to a plurality of different locations may be stored and the particular gain may be loaded based on location of the vehicle – see at least ¶ [0151]; NOTE: weighting of the credibility depends on the driving situation – see Applicant’s specification at page 8; i.e., particular location is a driving situation) and/or a frequency of an occurrence of a possible driving maneuver.  

Regarding claim 12, Kazemi further teaches:
A control device for a vehicle for controlling the vehicle, the control device to execute a method according to claim 1 (vehicle computing system 102 – see at least Fig. 1; see claim 1 rejection above), wherein the vehicle is the first vehicle (vehicle 10 having computing system 102 – see at least ¶ [0068]).  

Regarding claim 13, Kazemi further teaches:
A vehicle with a control device designed to execute a method according to claim 1 (vehicle computing system 102 – see at least Fig. 1; see claim 1 rejection above) and at least one sensor for detecting at least one vehicle parameter of the vehicle parameters (vehicle computing system 1102 receives sensor data form sensors 101 – see at least Fig. 1 and ¶ [0069]; sensors 101 can include LiDAR, RADAR, cameras, and/or other sensors – see at least ¶ [0072]; sensors 101 can include a positioning systems to determine a current location of a vehicle 10 – see at least ¶ [0076]), wherein the vehicle is the first vehicle (vehicle 10 having computing system 102 – see at least ¶ [0068]).  

Regarding claim 14, Kazemi further teaches:
A non-transitory computer-readable medium storing a computer program comprising machine readable instructions that are executable by a computing unit of a control device to perform a method according to claim 1 (see ¶ [0070]).

Regarding claim 15, Kazemi further teaches:
A system for determining a driving maneuver with at least one vehicle according to claim 13, the at least one vehicle comprises the first vehicle (see rejections of claims 1 and 13).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kazemi in view of Palanisamy et al. (US 2020/0026277 A1, “Palanisamy”).

Regarding claim 7, Kazemi fails to teach but Palanisamy discloses autonomous driving decisions at intersections using hierarchical options Markov decision process and teaches:
wherein the machine learning decision process is at least implemented by an artificial neural network, based on game theory, a Markow decision process and/or a partially observable Markow decision process (a unique trajectory control action may be chosen by modelling a process of choosing the maneuver as a Markov Decision Process, learning an optimal policy via a neural network using reinforcement learning, and implementing the optimal policy – see at least ¶ [0069]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle of Kazemi to provide for implementing a machine learning decision process by a Markov decision process, as taught by Palanisamy, to implement an optimal policy to complete the maneuver (Palanisamy at ¶ [0069]).

Regarding claim 10, Kazemi fails to teach but Palanisamy discloses autonomous driving decisions at intersections using hierarchical options Markov decision process and teaches:
wherein the selection module has an artificial neural network (a unique trajectory control action may be chosen by modelling a process of choosing the maneuver as a Markov Decision Process, learning an optimal policy via a neural network using reinforcement learning, and implementing the optimal policy – see at least ¶ [0069]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle of Kazemi to provide for an artificial neural network, as taught by Palanisamy, to implement an optimal policy to complete the maneuver (Palanisamy at ¶ [0069]).
  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kazemi in view of Neff (US 2011/0184605 A1).

Regarding claim 16, Kazemi fails to teach:
wherein the motion planning module controls the at least one vehicle in such a way that the at least one vehicle performs the driving maneuver (motion planning system 105 provides an optimal motion plan to a vehicle controller 106 that controls vehicle controls 107 to execute the optimal motion plan – see at least Fig. 1 and ¶ [0089]).

Kazemi fails to teach wherein the system comprises a server which is connected to the at least one vehicle for data connection, wherein the server receives and/or provides knowledge data for the at least one vehicle, and the server transmits the knowledge data for the at least one vehicle to the one or more second vehicles, and/or the server determines the decision-making submodule of the at least one other vehicle on the basis of the knowledge data for the at least one vehicle and transmits adaptation information to the one or more second vehicles.

However, Neff discloses a driverless vehicle and teaches:
a server which is connected to the at least one vehicle for data connection (server information processing device – see at least ¶ [0021]; communication information system 130), wherein the server receives and/or provides knowledge data for the at least one vehicle, and the server transmits the knowledge data for the at least one vehicle to the one or more second vehicles (server information processing device retransmits second information received from one vehicle to a third vehicle – see at least ¶ [0021]; information signals are transmitted form vehicle 10a to the systems 100 of other vehicles 10b and 10c – see at least ¶ [0073]; information includes position and velocity of the vehicle transmitted by each vehicle for reception by other vehicles – see at least Fig. 5 and ¶ [0066]), and/or the server determines the decision-making submodule of the at least one other vehicle on the basis of the knowledge data for the at least one vehicle and transmits adaptation information to the one or more second vehicles.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle of Kazemi to provide a server for receiving, providing, and transmitting knowledge data, as taught by Neff, to determine if its system is functioning properly by comparing position information (Neff at ¶ [0076]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666